Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 1 of 50 Pageid#: 7458




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF VIRGINIA
                                  Harrisonburg Division

  RLI INSURANCE COMPANY,

                 Plaintiff,

  v.                                                    Case No.: 5:18-cv-00066-MFU

  NEXUS SERVICES, INC., et al.,

                 Defendants.



           STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF PLAINTIFF
          RLI INSURANCE COMPANY’S MOTION FOR SUMMARY JUDGMENT

         In accordance with Local Rule 56, Plaintiff RLI Insurance Company (“RLI”) hereby sets

  forth the following Undisputed Facts (“RLI UF”) in support of its Motion for Summary Judgment

  against Nexus Services, Inc. (“Nexus Services”), Libre by Nexus, Inc. (“Libre”) and Homes by

  Nexus, Inc. (“Homes”).

  A.     Facts Establishing Diversity Jurisdiction

         1. Plaintiff RLI Insurance Company (“RLI”) is an Illinois corporation with its principal

  place of business located in Illinois. ECF No. 231 ¶ 2; ECF No. 240 ¶ 4.

         2. When this action was initiated, each of the Defendants was a Virginia corporation with

  its principal place of business in Virginia. ECF Nos. 231 & 239 ¶ 3; ECF Nos. 231 & 247 ¶¶ 4-5.

         3. This action involves disputes far in excess of $75,000. See, e.g., ECF No. 240 ¶ 153.

  B.     The Three Defendants Are for All Purposes a Single Entity

         4. For all purposes of this lawsuit, it is stipulated that Nexus Services, Libre and Homes,

  as alter egos of one another, shall be treated as a single entity (collectively referred to herein, as

  “Nexus”), and will be jointly and severally liable for any damages or remedies awarded against
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 2 of 50 Pageid#: 7459




  any of them in this case. See Stipulation in 2/27/20 Moore Dep. Tr. at 65:18-66:7, attached hereto

  as Exhibit 1. 1

  C.     The Indemnity Agreement – Consideration and Inducement for RLI’s Bonds

         5. On or about January 20, 2016, Nexus, as “Indemnitor,” by its President and CEO,

  Micheal Donovan (“Donovan”), executed and entered a three-page Commercial Surety General

  Indemnity Agreement (the “Indemnity Agreement”) in favor of RLI, as “Surety,” a true and correct

  copy of which is attached as Exhibit A to RLI’s initial Complaint. ECF Nos. 1 & 25 ¶ 6; ECF No.

  1-2; ECF Nos. 231 & 239 ¶ 8; Req. Admit Nos. 1 and 31, attached hereto as Exhibit 2; ECF No.

  240 ¶ 3.

         6. By its express terms, the Indemnity Agreement was executed by Nexus “for the purpose

  of indemnifying [RLI], as Surety…from all losses and costs of any kind incurred by Surety, in

  connection with any” immigration bond provided by RLI at Nexus’ request. ECF No. 1-2 at 2. 2

         7. The Indemnity Agreement sets forth a myriad of Nexus obligations (and corresponding

  RLI rights and remedies) that Nexus expressly agreed to “[i]n consideration of the execution of

  any such” immigration bonds by RLI and “as an inducement to such execution by Surety.” ECF

  No. 1-2; see also 2/26/20 Donovan Dep. Tr. at 461:2-464:15, attached hereto as Exhibit 3.

         8. In issuing bonds requested by Nexus, RLI required and relied upon Nexus’ agreement

  to the obligations it undertook by executing the Indemnity Agreement, as Donovan acknowledged

  in deposition:

         Q    …And you’re executing this agreement as inducement for RLI to issue bonds,
              right?



  1
    To assist the Court in its review, RLI has added highlighting to many of its attached exhibits,
  which, unless noted otherwise, does not appear in the original document.
  2
    Page numbers of docketed materials cited herein refer to the numbers electronically assigned by
  the ECF system unless otherwise stated.
                                                  2
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 3 of 50 Pageid#: 7460




         A    We in the agreement are agreeing to stand in front of the principal for
              RLI.
         Q    Right.
         A    So yeah, that obviously is important to RLI in the determination to issue
              the bonds.

  Ex. 3 at 464:3-15; see also id. at 106:2-15; 122:13-123:9. 3

         9. The Indemnity Agreement is only executed by the Indemnitor(s), here Nexus, and not

  by the Surety, here RLI. ECF No. 1-2 at 4; see also Ex. 3 (Donovan) at 461:2-18.

         10. The Indemnity Agreement imposes express obligations only upon Nexus, as the

  Indemnitor. ECF No. 1-2; see also Ex. 3 (Donovan) at 461:16-18 ([Q] And the agreement sets

  forth your obligations, Nexus’ obligations, right? [A] Sure.); 463:9-13 (“…Everything about

  this [Indemnity] agreement relates to responsibilities that we [i.e., Nexus] have related to

  bonds that the surety posts.”)

         11. In contrast, the Indemnity Agreement does not impose any express obligations upon

  RLI. Id.

         12. RLI’s issuance of immigration bonds at Nexus’ request supplied consideration for

  Nexus’ agreement to undertake the obligations set forth in the Indemnity Agreement, as Donovan

  acknowledged in deposition:

         Q    …So RLI issues the bonds and you [i.e., Nexus] undertake these obligations
              set forth in the indemnity agreement, correct?
         A    Correct.

  Ex. 3 at 464:12-15.

         13. As Nexus further admits, the Indemnity Agreement gave RLI the right to stop issuing

  immigration bonds at any point in time. See infra para. 29 (citing ECF No. 1-2 at ¶ 3.b); Ex. 3


  3
    Due in part to the improperly excessive frequency with which Nexus’ counsel interposed
  objections throughout certain of RLI’s deposition examinations, RLI has omitted such objections,
  and related exchanges and interruptions of counsel, in quoting from deposition transcripts herein.
                                                   3
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 4 of 50 Pageid#: 7461




  (Donovan) at 462:7-8 (“[The Indemnity Agreement] certainly gives the surety the right to stop

  issuing bonds.”); 3/3/20 30(b)(6) Dep. Tr. at 370:18-371:9, attached hereto as Exhibit 4

  (“Nothing in the agreement compelled them [RLI] to continue posting bonds … Sure. I mean

  yeah, they could have stopped writing at any point in time.”).

  D.      The Indemnity Agreement – RLI Seeks to Enforce Unique Surety Rights

          14. RLI seeks in this action, inter alia, to enforce by specific performance or injunction,

  three unique rights and remedies under the Indemnity Agreement of: (i) access to books, records

  and accounts; (ii) exoneration; and (iii) collateral security. ECF No. 231 at ¶¶ 101-109.

          15. RLI separately seeks in this action to enforce by a judgment for damages, its ultimate

  right and remedy to be indemnified for unreimbursed losses incurred by RLI. ECF No. 231 at ¶¶

  110-117.

  E.      The Indemnity Agreement – RLI’s Right to Books, Records and Accounts

          16. Paragraph 3.c of the Indemnity Agreement provides, in part:

       Until Surety has been furnished with conclusive evidence of its discharge without loss
       from any Bonds, and until Surety has been otherwise fully indemnified as hereunder
       provided, Surety shall have the right of access to the books, records and accounts of the
       Indemnitor(s) for the purpose of examining and copying them. …

  ECF No. 1-2 at ¶ 3.c. See Ex. 4 at 339:4-9 (“Q: Under the indemnity agreement, paragraph 3C,

  you understand that RLI has the right to access the books, records, and accounts of the indemnitors

  for examining and copying them, correct? A: Yes.”).

          17. As the Court previously determined, the Indemnity Agreement places no limitation on

  RLI’s access to Nexus’ records, which is not limited to “financial” records but rather extends

  broadly over Nexus’ records made in the ordinary course of its business. ECF No. 59 at 13-14.

          18. Even under the narrow scope of a preliminary injunction, the Court has determined that

  the right to books, records and accounts entitles RLI to unfettered access to, among other things,


                                                   4
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 5 of 50 Pageid#: 7462




  all books, records and accounts that bear on (i) Nexus’ financial condition; (ii) Nexus’ ability to

  satisfy its obligations under the Indemnity Agreement; or (iii) the status of any RLI bonds,

  including related breaches, cancelations, forfeitures or penalties. ECF No. 60 ¶ 1.

  F.         The Indemnity Agreement – RLI’s Right of Exoneration

             19. Paragraph 3.d of the Indemnity Agreement requires Nexus to exonerate RLI.

  Specifically: “Surety shall have every right, defense and remedy allowed by law including the

  rights of exoneration and subrogation.” ECF No. 1-2.

             20. In accordance with its obligations under the Indemnity Agreement to exonerate RLI

  from its Bond obligations (as that term is defined in RLI UF ¶ 31, infra) Nexus is obligated, in the

  first instance, to meet each Bond’s performance obligation, including in particular by delivering

  the Bond Principals as required upon receipt of a Notice to Deliver 4 . Id.; see also 2/20/20

  Schneider Dep. Tr. at 211:6-19, attached hereto as Exhibit 5; Ex. 3 (Donovan) at 464:3-15 (“We

  in the agreement are agreeing to stand in front of the principal for RLI”).

             21. In accordance with its obligations under the Indemnity Agreement to exonerate RLI

  from its Bond obligations, Nexus is further obligated, in the event of a breach of the Bond’s

  performance obligation, to pay Bond Breach Invoices4 as they become due in accordance with

  their terms and the corresponding Bond Breach Notices4 from DHS. ECF No. 1-2 at ¶ 3.d; see

  also Ex. 4 at 141:16–19 (“A: At the end of the day, if a bond breaches you pay a certain sum.

  Q: After the bond breaches? A: Right.”); id. at 219:9–17 (“Q. Isn’t the payment terms [of the

  Bond Breach Invoice form] saying that penalties will be due if you don’t pay within the 30 days

  but that the bill is due and payable upon receipt? A. Yeah, I think it very clearly says that you’re

  supposed to comply with the dates on the invoice.”).



  4
      The terms “Notice to Deliver”, “Bond Breach Invoices”, and “Bond Breach Notices” are defined herein in infra.

                                                            5
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 6 of 50 Pageid#: 7463




          22. Further, with regard to satisfying Bond obligations, the Indemnity Agreement,

  Paragraph 2.a., provides, in part:

       Indemnitor(s) agree to pay to Surety upon demand:
       …
       (ii) an amount sufficient to discharge any claim made against Surety on any Bond. This
       sum may be used by Surety to pay such claim or be held by Surety as collateral security
       against loss on any Bond.

  ECF No. 1-2 at ¶ 2.a.

  G.      The Indemnity Agreement – RLI’s Right to Collateral Security

          23. The Indemnity Agreement also sets forth RLI’s rights to collateral security. Paragraph

  3.d of the Indemnity Agreement provides:

       Indemnitor(s) will, upon the request of the Surety, procure the discharge of Surety from
       any Bond and all liability by reason thereof. If such discharge is unattainable,
       Indemnitor(s) will, if requested by Surety, either deposit collateral with Surety,
       acceptable to Surety, sufficient to cover all exposure under such Bond or Bonds, or make
       provisions acceptable to Surety for the funding of the bonded obligation(s). …

  ECF No. 1-2 at ¶ 3.d.

          24. Paragraph 3.e of the Indemnity Agreement provides, in part:

       Indemnitor(s) [i.e., Nexus] consent and agree that any and all collateral deposited with
       Surety shall be available at the Surety’s sole discretion as collateral security on any or all
       Bonds heretofore or hereafter executed for or at the request of the Indemnitor(s). … Any
       cash provided as collateral will be available, in the Surety’s sole discretion, to pay any of
       the obligations arising hereunder. … The Indemnitor(s) grant to Surety a security interest
       or lien on any collateral…now or hereafter deposited with Surety.

  ECF No. 1-2 at ¶ 3.e.

          25. Paragraph 3.f of the Indemnity Agreement provides, in part:

       Liability of Indemnitor(s) shall not be affected by:
       …
       (ii) any claim that other indemnity or security was to have been obtained;
        …
       (iv) the return of or exchange of any collateral that may have been obtained.


                                                     6
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 7 of 50 Pageid#: 7464




  ECF No. 1-2 at ¶ 3.f.

  H.       The Indemnity Agreement – RLI’s Ultimate Right to Indemnity

           26. With regard to the obligation of indemnity, Paragraph 2.a of the Indemnity Agreement

  provides, in part:

       Indemnitor(s) agree to pay to Surety upon demand:
       (i) all losses, costs, damages, attorneys’ fees and expenses of whatsoever kind or nature
       which arise by reason of, or in consequence of, the Surety having executed any Bond on
       behalf of the Principal, or in enforcing this agreement against any of the Indemnitor(s) or
       in procuring or attempting to procure its release from liability or a settlement under any
       Bond.
       …

  ECF No. 1-2 at ¶ 2.a.

           27. Paragraph 2.b. of the Indemnity Agreement provides, in part:

       … In any claim or suit hereunder, an itemized statement of the aforesaid losses and
       expenses, sworn to by an officer of the Surety or the vouchers or other evidence of
       disbursement by Surety shall be prima facie evidence of the fact and extent of the liability
       hereunder of the Indemnitors.

  ECF No. 1-2 at ¶ 2.b.

  I.       The Indemnity Agreement – RLI’s Exclusive Right to Appeal, Dispute or Pay
           Claims

           28. Paragraph 2.b. of the Indemnity Agreement provides, in part:

       Regarding claims against Surety:

       (i) Surety shall have the exclusive right for itself and the Indemnitor(s) to determine
       whether any claim or suit upon any Bond shall on the basis of liability, expediency or
       otherwise, be paid, compromised, defended or appealed.

       (ii) Surety shall have the right to incur such expenses in handling a claim as it shall deem
       necessary including but not limited to the expenses for investigative accounting, technical
       and legal services.

       (iii) Surety shall have the foregoing rights irrespective of the fact that the Indemnitor(s)
       may have assumed or offered to assume the defense of the Surety upon such claim. …
       …

  ECF No. 1-2 at ¶ 2.b.
                                                    7
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 8 of 50 Pageid#: 7465




  J.      The Indemnity Agreement – RLI’s Unconditional Right to Cease Issuing Bonds

          29. Paragraph 3.b of the Indemnity Agreement provides:

       Surety shall have the right, at its option and in its sole discretion, to issue or cancel or
       decline the execution of any Bond, or renewal thereof.

  ECF No. 1-2 at ¶ 3.b. See also Ex. 3 (Donovan) at 462:7-8 (“[The Indemnity Agreement]

  certainly gives the surety the right to stop issuing bonds.”); Ex. 4 at 370:18-371:9 (“Nothing

  in the agreement compelled them [RLI] to continue posting bonds… Sure. I mean yeah,

  they could have stopped writing at any point in time”).

  K.      The Indemnity Agreement – Governed by Illinois Law

          30. Paragraph 3.h of the Indemnity Agreement provides:

       Indemnitor(s) consent and agree that the laws of the State of Illinois shall apply to this
       Agreement.

  ECF No. 1-2 at 3.h.

  L.      RLI Issued Over $30M in Immigration Bonds Requested by Nexus

          31. Following Nexus’ full execution of the Indemnity Agreement, RLI, at Nexus’ request,

  issued 2,486 immigration bonds between February 2016 and February 2017 (each a “Bond,” and

  collectively, the “Bonds”). 5 Ex. 4 at 44:15-18; Ex. 5 at 166:8-10; ECF Nos. 231 & 239 at ¶ 16;

  ECF No. 240 at ¶ 37.

          32. Each Bond was issued in a specific amount or sum – commonly referred to as the

  Bond’s “penal sum” – which is forfeited to the Government, in whole or in part, upon a “breach”

  of the Bond — i.e., a failure to perform the specific performance obligation(s) guaranteed by the

  Bond. See ECF No. 1-3.




  5
   Indeed, RLI had advised Nexus that it would be required to execute the Indemnity Agreement
  before RLI would issue any Bonds. Ex. 7 at 51:20–51:4; 58:16–22.
                                                    8
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 9 of 50 Pageid#: 7466




         33. The aggregate penal sum exposure of the 2,486 Bonds issued by RLI at the request of

  Nexus, exclusive of interest, fees and enforcement penalties assessed by the Department of

  Homeland Security (“DHS”), was $30,222,950.00. Ex. 4 at 44:19-45:1; Ex. 5 at 191:2-192:2.

         34. Commercial sureties like RLI must register and obtain approval from Treasury in order

  to issue federal surety bonds, and a commercial surety’s maintenance of its good standing with

  Treasury is vital to its ability to maintain its surety business. Sussman Decl. ¶¶ 5, 17–18, ECF No.

  107-1; see 31 C.F.R. § 223.18; 31 C.F.R. § 223.20; see also 11/28/18 Hearing Tr. at 46:17–47:5,

  attached hereto as Exhibit 6. Indeed, pursuant to 31 C.F.R. § 223.20, one instance of a delinquent

  payment can lead to revocation of the surety’s authority to issue bonds. 31 C.F.R. § 223.20 (2014).

  M.     The Bonds Require Delivery of the Bonded Principal as Demanded by DHS

         35. Each of the Bonds was issued on DHS’ Form I-352. A copy of DHS’ ICE Form I-352

  is attached as Exhibit B to RLI’s initial Complaint. See ECF No. 1-3.

         36. Form I-352 specifies the particular performance obligation undertaken and guaranteed

  by each Bond. ECF No. 1-3.

         37. The United States Government, through DHS, is the obligee on of each of the Bonds

  and, as such, may assert demands to enforce each Bond’s performance obligations, as well the

  monetary forfeitures that result from a breach of the Bond’s performance obligation. See ECF No.

  1-3.

         38. RLI, as Surety, is an “Obligor” on each of the Bonds, and as such, is obligated to the

  United States Government, through DHS, with respect to each Bond’s performance obligation(s),

  as well as for the full penal amount to be forfeited in the event of a breach of the Bond’s

  performance obligation(s). See ECF No. 1-3.




                                                   9
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 10 of 50 Pageid#: 7467




           39. Nearly all of the Bonds, for their performance obligation, are designated as “G-1” or

   “Bond Conditioned upon the Delivery of an Alien” (“Delivery Bond”). 6 See ECF No. 1-3 at 6 ¶

   G(1).

           40. Delivery Bonds obligate the Surety, as consideration for the release from DHS custody

   of individual immigrant detainees – each of whom is a named “Principal” on a Bond – to produce,

   “or deliver,” the bonded Principal on the date and at the location specified in a DHS formal demand

   on the Bond, which DHS issues on its Form I-340, entitled “Notice to Obligor to Deliver Alien”

   (“Notice to Deliver”). ECF No. 1-3 at 6 ¶ G(1); see ECF No. 301-6 at 1 (sample Notice to Deliver)

   see also [Ex. 5 at 371:11-21]; [Ex. 4 at 135:8–20]

           41. Specifically, Form I-352 § G-1 provides, in part:

           BOND CONDITIONED UPON THE DELIVERY OF AN ALIEN.                                    In
           consideration of the granting of the application of the above alien for release from
           custody under a warrant of arrest issued by the Attorney General … provided there
           is furnished a suitable bond … the obligor hereby furnishes such bond with the
           following conditions if: (1) the alien is released from custody and if the obligor
           shall cause the alien to be produced or to produce himself/herself to an immigration
           officer or an immigration judge of the United States, as specified in the appearance
           notice, upon each and every written request … (2) the said alien is accepted by the
           DHS for detention or deportation/removal; or (3) the bond is otherwise canceled,
           this obligation shall terminate.

   ECF No. 1-3, p. 6 of 7.

   N.      The Bonds Require Forfeiture of the Penal Sum upon a Default in Performance

           42. In addition to specifying the performance obligation, Form I-352 also establishes the

   amount (i.e., the bond’s “penal sum”) that is forfeited in the event that the Bond’s guaranteed

   performance obligation is breached. ECF No. 1-3.



   6
     A small percentage of the Bonds are designated as “G-4” or “Order of Supervision Bond”
   (“OSUP Bonds”), which, like Delivery Bonds, normally obligate the Surety to deliver the bonded
   Principal as required by DHS, although OSUP Bonds also typically obligate the Surety to
   guarantee further conditions of the Principal’s release from custody. ECF No. 240 ¶ 22.
                                                    10
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 11 of 50 Pageid#: 7468




          43. Specifically, after establishing the above-quoted performance obligation, Form I-352 §

   G-1 continues, in part: “If, however, the obligor fails to surrender the alien in response to a timely

   demand while the bond remains in effect, the full amount of the bond … becomes due and payable.”

   ECF No. 1-3, p. 6 of 7.

          44. The Notice to Deliver expressly provides that “[f]ailure to deliver or have the alien

   appear in accordance with this demand may result in A DECLARATION OF A BREACH OF

   BOND, its forfeiture to the government….” See ECF No. 301-6 at 1; see [Ex. 5 at 373:5-17].

          45. DHS formally declares a breach of bond through its issuance of a notice on DHS’ Form

   I-323, entitled “Notice – Immigration Bond Breached” (“Bond Breach Notice”). See ECF No.

   301-6 at 2 (sample Bond Breach Notice).

          46. The payment obligation on behalf of the surety arises after a Bond Breach Notice. See

   Ex. 4 at 141:16-19 (“A: At the end of the day, if a bond breaches you pay a certain sum. Q:

   After the bond breaches? A: Right.”); Ex. 5 at 373:10-12 (“Q: And a breach of bond is what

   triggers a payment obligation on behalf of the surety, right? A: Yes.”).

          47. Under the terms of the Bond Breach Notice and the corresponding provisions of the

   Code of Federal Regulations (“CFR”), a bond breach determination by DHS is administratively

   final unless an appeal is received by DHS within 30 days (or 33 days if submitted by mail), from

   the date of the Bond Breach Notice. See, e.g., ECF No. 301-6 at 2; 8 C.F.R. § 103.3(2)(i); see also

   Ex. 4. at 147:3-7 (“Q: The bond form provides that the right to appeal would be within 30 days of

   the notice, correct? A: That’s right. And if you don’t appeal then the claim is final.”).

          48. If no appeal is filed within the 30-day window, DHS next issues an invoice demanding

   forfeiture of the Bond’s penal sum (“Bond Breach Invoice”). [Ex. 5. at 392:1-7].




                                                    11
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 12 of 50 Pageid#: 7469




          49. By its express terms, a Bond Breach Invoice is “due and payable” upon its receipt. See,

   e.g., ECF No. 301-6 at 5–6.

   O.     Failure to Timely Pay Invoices Increases RLI’s Bond Exposure and Subjects RLI to
          Further Consequences with DHS, Department of Treasury and Department of Justice

          50. If a Bond Breach Invoice is not timely paid as provided on the face of the invoice,

   additional charges typically accrue, which increases the surety’s exposure above its original

   undertaking to include additional interest and penalties beyond the penal sum of the issued Bonds.

   [Ex. 5 at 386:20-388:1]

          51. Additionally, if not timely paid, DHS may, in addition to other penalties and collection

   efforts, refer the invoice for further action by the Department of Treasury and, in fact, DHS is

   required to do so if the debt is not paid within 120 days of the invoice date. See ECF No. 301-6 at

   4 (sample Treasury letter) (“If the bond obligors fail to pay this invoice within 120 days of its

   issuance, ICE will refer the debt to the Department of Treasury … pursuant to the Debt Collection

   Improvement Act of 1996….”); ECF No. 338-6 at 5 (“Because ICE is an agency that relies on

   [Treasury] … ICE must transfer the debts to [Treasury] no later than 120 days delinquent.”); see

   also Ex. 5 at 388:3-389:3.

          52. In fact, in response to Nexus’ Touhy subpoena, DHS provided a narrative factual

   response and clarified that while it is required to submit invoices to Treasury when they are 120

   days past due, DHS should refer delinquent debt as early as possible in the debt collection cycle.

   As such, it is DHS policy to refer invoices to Treasury when the invoice has been outstanding for

   only sixty (60) days. See ECF No. 338-6.

          53. As provided on the face of the Bond Breach Invoice, DHS may also refer the matter to

   Department of Justice (“DOJ”) counsel for litigation. See ECF No. 301-6 at 6 (“Consequences of

   the failure to pay. … In addition to referring the debt to the Department of Treasury for collection,


                                                    12
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 13 of 50 Pageid#: 7470




   DHS may seek to collect amounts owed … by referral to DHS counsel for further collection action

   or Department of Justice counsel for litigation.”); see also Ex. 4 at 222:17-223:3.

          54. Where a Bond Breach Invoice is not paid within 30 days, DHS often issues a Past Due

   Notice, which includes an assessment of additional interest against the Bond, above its penal sum.

   See ECF No. 301-6 at 7 (sample Past Due Notice).

          55. Additionally, in connection with its issuance of a Bond Breach Invoice, DHS often

   issues additional correspondence, in the form of a formal letter, further advising RLI, among other

   things, of (i) the unpaid Bond debt; (ii) some of the consequences that RLI could incur for failing

   to timely pay the Invoice; and (iii) DHS’ intention to refer the Invoice to Treasury if not paid by a

   specified date. See ECF No. 301-6 at 3–4 (sample Treasury letter).

          56. More recently, beginning on August 16, 2019, DHS has also, as a courtesy only, begun

   issuing further correspondence via email (to date, 12 total) warning RLI that referral to Treasury

   of certain exceedingly past due Bond Breach Invoices is imminent (“Imminent Referral Warning”).

   See, e.g., ECF No. 301-4 (10/11/19 DHS Imminent Referral Warning).

   P.     Nexus Approached RLI to Explore the Potential Business Relationship

          57. The relationship between Nexus and RLI began when Nexus, through a law firm with

   which it had been working, reached out to RLI. Ex. 3 at 70:11-71:4.

          58. Nexus introduced RLI to their primary bond agent, Big Marco Insurance & Bonding

   Services, LLC (“Big Marco”), with whom Nexus had been working since Nexus Services, Inc.

   was formed. Ex. 3 at 66:3-21; 03/05/20 Sandoz Dep. Tr. at 97:11-13, attached hereto as Exhibit

   7; 5/1/15 Rick Nagel Summary of Conference Call, attached hereto as Exhibit 8.

          59. As the bond agent, Big Marco produced and executed each Bond, on behalf of Big

   Marco, as a “Co-Obligor,” and also on behalf of RLI, as the “Obligor.” ECF Nos. 231 & 239 ¶

   17; see also, e.g., 12/15/16 DHS Claims 1-3 Correspondence, attached hereto as Exhibit 9 at 827.
                                                    13
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 14 of 50 Pageid#: 7471




             60. RLI limited Big Marco’s authority to act on RLI’s behalf, essentially to issuing Bonds

   and collecting premiums, through a Producer Agreement and a limited Power of Attorney. 2/25/20

   Chilson Dep. Tr. 125:17-126:22, attached hereto as Exhibit 10.

   Q.        RLI Commenced Its Underwriting Prior to Issuing Bonds

             61. Prior to agreeing to issue any immigration bonds requested by Nexus, RLI engaged in

   a prolonged series of discussions and meetings with Nexus, between April 2015 and February

   2016, including during an initial telephone conference on May 1, 2015 and a subsequent in-person

   visit to Nexus’ center of operations, in Verona, Virginia on June 3, 2015 to, among other things:

   (i) explore the potential business relationship with Nexus; (ii) review the programs, operations,

   staff and technology that Nexus would use to mitigate risks to RLI; and (iii) evaluate Nexus’ past

   performance, including Nexus’ success rate in extinguishing bond liability through appearances

   and cancellations. Ex. 8; Ex. 11; Ex. 12.

             62.   As part of RLI’s underwriting prior to issuing any Bonds, RLI also requested Nexus’

   financial statements, advised Nexus that it was relying upon the accuracy of statements provided,

   and ultimately required, in addition to profit and loss and income statements, a yearend balance

   sheet for 2015 before issuing any bonds. Ex. 12; Ex. 13; Ex. 14; Ex. 15; Ex. 16; Ex. 17; Ex. 18;

   Ex. 19; Ex. 20; Ex. 21; see Ex. 7 at 94:22–95:12; id. at 95:22–96:8; id. at 110:11–111:1.

             63. RLI further requested and obtained information regarding the number and size of the

   immigration bonds issued by other sureties at Nexus’ request, weekly and over the prior year. Ex.

   22; Ex. 8; Ex. 23; Ex. 24.

             64. RLI also requested and obtained information regarding the magnitude of bond breach

   penalties incurred on Nexus-requested bonds issued by other sureties over the prior year. Ex. 23;

   Ex. 24.



                                                    14
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 15 of 50 Pageid#: 7472




          65. RLI further repeatedly advised Nexus that it would require Nexus to execute an

   indemnity agreement in RLI’s favor, secured Nexus’ commitment to do so, and ultimately required

   Nexus to provide a fully executed copy of the Indemnity Agreement, initialed by Donovan on each

   of its three pages, before issuing any bonds. Ex. 22; Ex. 12; Ex. 14; Ex. 15; Ex. 25; Ex. 16; Ex. 26;

   Ex. 17; Ex. 18; Ex. 27; Ex. 24.

          66. RLI further advised Nexus on multiple occasions of RLI’s expectation that Nexus

   would pledge a measure of collateral to be held by RLI, which would be re-evaluated and adjusted

   based on the performance of the program, and obtained Nexus’ commitment to provide an initial

   collateral amount of $500,000. Ex. 8; Ex. 22; Ex. 12 Ex. 28; Ex. 23; Ex. 15; Ex. 25; Ex. 16; Ex.

   24.

          67. Prior to issuing any Bonds, RLI advised Nexus that it would require Nexus to provide

   the collateral security in the amount of $500,000, in five monthly $100,000 installments. Nexus

   executed a Collateral Agreement and Receipt memorializing its commitment to provide this initial

   collateral. Ex. 14; Ex. 15; Ex. 16; Ex. 26; Ex. 17; Ex. 18; Ex. 27.

          68. RLI also requested and obtained information regarding the average life of immigration

   bonds requested by Nexus. Ex. 28 (“[o]ne big key for us is the full cycle of these bonds and getting

   them released by the obligee…we’ll monitor the results.”); Ex. 24.

          69. RLI further requested and obtained information regarding how the immigration bonds

   are handled by Nexus and the bonding agent. Ex. 29; Ex. 24.

          70. As part of its pre-program underwriting, RLI also independently gathered third-party

   information regarding Nexus’ financial condition. See Ex. 30.

   R.     Nexus Made Significant Representations to Induce RLI to Issue Bonds

          71. In the context of RLI’s above-described pre-program underwriting, to induce RLI to

   issue bonds Nexus made a number of representations regarding its operations, including its
                                                    15
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 16 of 50 Pageid#: 7473




   historical success rate in mitigating bond losses for other sureties, and its financial capacity and

   intentions to secure RLI against loss. See, e.g., Ex. 8; Ex. 4 at 106:4–11, 107:15-18; see also Ex.

   7 at 27:4–9; 56:4–8.

          72. A central representation, among others repeatedly proffered by Nexus, and as

   memorialized in pre-immigration bond program correspondence, was that due to its risk mitigation

   strategies, Nexus successfully achieved a bond default, or “failure to appear,” rate of less than 2%.

   Ex. 8; Ex. 23; Ex. 31; Ex. 25; Ex. 24; Ex. 3 at 76:9-21; Ex. 4 at 107:15-18 (“Q: Didn’t Nexus

   advise RLI that it had a bond failure rate of less than 2 percent? A: I think that’s a legitimate

   question. And the answer to that legitimate question is yes.”).

          73. Nexus understands that its rate of success in compelling bond principals to appear as

   required under the bonds is critical to the surety’s decision-making as to whether it will issue bonds

   requested by Nexus. See Ex. 5 at 181:15-20 (“Q: Right. Because you, you understand that that’s

   important to the Surety, -- A: Sure. Q: -- that you’re maintaining a low breach rate. A: Yes.”);

   Ex. 5 at 188:13-16 (“Q: So a surety would certainly be justified in not issuing bonds if it was

   dissatisfied with the failure rate. A: Sure.”). See also Ex. 32 ¶¶ 7,8, 10, 12; Ex. 23.

          74. Relatedly, Nexus represented, among other things, that over the immediately preceding

   year, its prior surety(ies) had written $4 million in premium for immigration bonds (which, at a

   rate of 10%, equates to bonds with an aggregate penal sum of $40 million) while experiencing less

   than $50,000 in total bond losses. Ex. 24; Ex. 23.

          75. Nexus further represented, among other things, that its ability to achieve a low bond

   default, or “failure to appear,” rate of less than 2% was attributable to its unique technological and

   other risk mitigation tools and techniques. Ex. 24; Ex. 8; Ex. 23; Ex. 31; Ex. 25.




                                                    16
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 17 of 50 Pageid#: 7474




          76. Nexus attributed its low failure to appear rate to its 24/7 GPS monitoring of bond

   principals, by which Nexus advised that it always knows the location of bond principals. The GPS

   monitor is “worn at all times, even when showering,” and is described as “the heart of the

   operation” in a news article – based on an interview with Donovan – that Nexus specifically asked

   RLI to consider during its pre-program underwriting. Ex. 31.        The referenced article further

   provides, in part:

          Immigration bonds require 100 percent collateral, plus a 15 percent non-refundable fee
          because of the perceived flight risk. Without a home or sufficient cash to collateralize the
          bond, the immigrant sits in jail. And so a new Nexus service was born: getting insurance
          companies to post bonds for detainees with no collateral [i.e., from the detainee], using
          the ankle bracelets to help assure they won’t flee.

          As long as they agree to wear the ankle monitor—clients pay on a sliding scale from
          $300 to $425 a month—Nexus arranges their release from detention and returns them to
          their families until their hearing date.

          ‘Most of our clients see it as a small price to pay for their freedom,’ Donovan said ‘Over
          99 percent make their court appearances.’

   Ex. 31; Ex. 25; see also Ex. 7 at 34:4–8; 35:18–21; 83:15–84:6; 124:13–22.

          77. Nexus represented that, upon receipt of a bond demand, either the principal voluntarily

   appears or Nexus jumps in and locates the individual to facilitate the return of the bond principal

   to detention, thereby discharging bond liability through cancellations. Ex. 8; Ex. 23; Ex. 25; Ex.

   24.

          78. Another important risk mitigation technique Nexus identified was its highly selective

   initial screening and scoring process whereby Nexus represented that it only requested bonds for

   low risk detainees. This process included reviewing each applicant’s: length of time in the U.S.,

   home plan, family residing in the U.S., work plan, and prior criminal history. See [ECF No. 13-2

   at 3, “Risk Assessment Instrument”]; Ex. 22; Ex. 23; Ex. 25; Ex. 24. See also Davis Dep. Tr. at

   50:13-51:11, attached hereto as Exhibit 33.


                                                   17
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 18 of 50 Pageid#: 7475




          79. Nexus represented that it does not request bonds for detainees that have criminal

   records. Ex. 22; Ex. 23; Ex. 25. See also Ex. 33 at 50:13-51:11.

          80. Relatedly, in response to RLI’s “key concern” regarding the life span of the bonds,

   Nexus further represented that the bonds it requested were resolved in an average of six months,

   though noting that some such bonds could last for up to 18-24 months if multiple appearances

   were required. Ex. 24.

          81. Nexus further represented that, through its risk mitigation tools and techniques, the

   sureties from whom it requests bonds never experience a loss. Ex. 22 “We expect a zero percent

   loss ratio”; Ex. 23; Ex. 24.

          82. Nexus further represented that its business was sufficiently robust to ensure that, in the

   relatively few instances where bond forfeiture is required, Nexus pays the claim so that the surety

   is not required to use its own funds or to incur a loss on the requested bonds. Ex. 24.

          83. To that end, on June 17, 2015, Nexus represented that its operating income for 2014

   was $6,006,499, and its net income for 2014 was $1,048,959; and that, based on actual

   performance through the end of May 2015, its projected net income for 2015 would be $3,286,117.

   Ex. 34; Ex. 35.

          84. Prior to RLI issuing the Bonds, on January 20, 2016, Nexus represented that its total

   revenue for 2015 was $33,197,006 and its net income for 2015 was $5,826,328. Ex. 36. Further,

   on February 10, 2016, Nexus provided RLI with a Balance Sheet dated January 1, 2016, which

   represented Nexus total capital at $10,881,761. Ex. 37.

          85. Nexus advised RLI that it would provide RLI with collateral security and, on February

   10, 2016, the day before RLI issued its first immigration bond, further represented through

   Donovan that Nexus had already processed its first $100,000 monthly installment of collateral



                                                   18
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 19 of 50 Pageid#: 7476




   owed to RLI under the Collateral Agreement. Ex. 37; Ex. 38; Ex. 28; Ex. 31; Ex. 16; Ex. 21; Ex.

   24.

   S.        RLI’s Underwriting Continued After Its First Issuance of Requested Bonds

             86. Surety underwriting does not stop at the commencement of a bond program but rather

   continues throughout the period during which the surety issues bonds. Ex. 33 at 17:8–10 (“But

   underwriting doesn’t stop at the initiation of a program. Underwriting continues.”); Ex. 10

   at 61:1–17.

             87. For instance, on February 11, 2016, the same day RLI issued its first Bonds, and

   continuing thereafter, RLI sought to re-evaluate Nexus and the performance of the immigration

   bond program, including by immediately (i) requesting another visit to Nexus’ Verona campus;

   and (ii) pursuing additional information, including a packet summarizing the risk mitigation

   process and the documents reviewed and utilized, that Nexus had promised to assemble and

   provide regarding Nexus’ operations. Ex. 38; Ex. 39.

             88. RLI also continued over the ensuing three to four months to pursue the initial $500,000

   collateral in monthly installment payments that Nexus had agreed to provide (but had not paid).

   Ex. 40.

             89. Both before and during the first year of its immigration bond program, RLI also advised

   Nexus on multiple occasions of its intent to re-evaluate the program and its related underwriting

   requirements, including the extent to which RLI would adjust its collateral security requirements.

   Ex. 28.

   T.        The Immigration Bond Program Did Not Perform as Represented by Nexus

         •   The Bonds Extended Beyond an Average of 6 Months

             90. On February 11, 2016, RLI issued its first immigration bonds. Ex. 41.



                                                     19
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 20 of 50 Pageid#: 7477




           91. By the end of March 2016, RLI had issued bonds with an aggregate penal sum of

   approximately $6,479,500, or over twenty percent of the 2,486 Bonds issued by RLI. Declaration

   of David J. Grycz (“Grycz Decl.”) ¶ 3.

           92. By the end of September 2016, six months later, only 16 Bonds had been cancelled, as

   confirmed by receipt of a Notice of Cancellation on ICE Form I-391. 7 Grycz. Decl. ¶ 4.

           93. By the end of March 2017, another six months later, only 60 Bonds had been cancelled,

   as confirmed by receipt of a Notice of Cancellation on Form I-391. Grycz Decl. ¶ 5.

           94. As of March 10, 2020, three years after RLI commenced issuing Bonds, at the request

   of Nexus, and two years after RLI ceased writing bonds altogether, only 406 (16.3%) of the total

   2,486 Bonds issued had been cancelled, as confirmed by receipt of a Notice of Cancellation on

   Form I-391. Grycz Decl. ¶ 6.

       •   The Failure to Appear/Bond Default Rate Grossly Exceeded 1-2%

           95. By the end of 2016, RLI had received 11 Bond Breach Notices. Grycz Decl. ¶ 7.

           96. By the end of 2016, only 29 of RLI’s Bonds had been cancelled by receipt of a Notice

   of Cancellation on Form I-391. Grycz Decl. ¶ 7.

           97. Thus, as of the end of 2016, the RLI Bonds were breaching at a rate of approximately

   27.5%. Grycz Decl. ¶ 8.

           98. Currently, the RLI bonds are breaching at a rate approaching 50%. RLI UF ¶ 206, infra.

       •   Nexus’ Other Representations were Also Untrue

           99. Nexus is not monitoring RLI Bond Principals.         As of November 2018, Nexus

   represented that it was GPS monitoring only 60% of RLI Bond Principals. Schneider 11/26/18



   7
     When the performance obligation(s) of a Bond has been satisfied or when another event of
   cancellation as specified on a Bond has occurred, the Government typically cancels the Bond by
   issuing an Immigration Form I-391. See Ex. 43 (sample Notice of Cancellation); ECF No. 5 at 38.
                                                  20
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 21 of 50 Pageid#: 7478




   30(b)(6) Dep. Tr. at 166:14-22, attached hereto as Exhibit 42. In January 2020, Nexus’ monitoring

   vendor, Buddi USA LLC, provided information that only 91 of 1,769 remaining RLI Bond

   Principals were being monitored. See RLI UF 200, infra. Thereafter, in February 2020, Nexus -

   without notice to RLI - advised Buddi to cease GPS monitoring of RLI Bonded Principals

   altogether. See RLI UF 201, infra.

          100.    In addition, Nexus testified at the second Preliminary Injunction hearing that it has,

   in some cases, contrary to the Bond performance obligations and without the agreement of RLI as

   surety on the Bonds, to instead breach and pay Bonds for humanitarian reasons:

          Q: And you testified that about 50 percent of the bonds that have been breached and paid

          over the course of this program, you’re saying that Nexus made the decision to, for

          humanitarian reasons, to pay those bonds; is that correct?

          A: Yes.

   [Ex. 6 at 134:21-25].

          101.    Contrary to Nexus’ representations to RLI when Nexus was convincing RLI to start

   the immigration bond program, in practice Nexus would not exclude an alien from participating in

   the program based upon a violent crime conviction:

       Q: Well, so Nexus would not exclude somebody from participating in its program based on
       having a violent crime conviction. Is that fair?

       A: Yeah.

   [Ex. 5 at 249:5-20].

          102.    Nexus does not keep track of the percentage of bonds that receive Notices to

   Deliver.

       Q: And what percentage of bonds receive notice to deliver?

       A: I have no idea. We don’t track that.


                                                   21
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 22 of 50 Pageid#: 7479




   [Ex. 4 at 34:12-14].

          103.    As discussed further supra, Nexus does not pay timely as required to ensure that

   RLI does not have to use its own funds. See infra; see also Ex. 6 at 57: 11-15.

          104.    Despite providing RLI financial statements represented as demonstrative of Nexus’

   financial condition, Nexus does not even know whether it is operating at a profit or loss. See RLI

   UF 188-89.

      •   Nexus Failed to Perform and Discharge the Bonded Obligation in Response to the
          First Three Notices to Deliver, Resulting in Three Bond Breaches by September 2016

          105.    By May 10, 2016, RLI received its first Bond claim, in the form of a Notice to

   Deliver for a Bond Principal with the initials DMH (“Claim 1”) Ex. 44.

          106.    On or about June 9, 2016, RLI received its second and third Bond claims, in the

   form of Notices to Deliver, for Bond Principals with the initials LRV (“Claim 2”) and GMR

   (“Claim 3”). Ex. 45.

          107.    On June 23, 2016, RLI received a Bond Breach Notice on Claim 1, indicating that

   Nexus had failed to deliver Bond Principal DMH on the date and at the location demanded in the

   corresponding Notice to Deliver. Ex. 46.

          108.    On July 14, 2016, RLI received Bond Breach Notices on Claim 2 and Claim 3,

   indicating that Nexus had failed to deliver LRV and GMR on the dates and at the locations

   demanded in their respective Notices to Deliver. Ex. 47; Ex. 48.

          109.    By August 29, 2016, RLI received a Bond Breach Invoice on Claim 1, [Ex. 49],

   and by September 19, 2016, RLI received Bond Breach Invoices on Claims 2 and 3. Ex. 50.

      •   Nexus Failed to Timely Discharge the Bond Forfeiture Obligations Resulting from
          the First Three Bond Breaches




                                                  22
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 23 of 50 Pageid#: 7480




             110.   On October 24, 2016, RLI received Past Due Notices on Claims 2 and 3, which

   increased RLI’s total aggregate exposure on the Bonds by DHS’ assessment of additional interest

   Ex. 51.

             111.   On December 15, 2016, RLI received a Treasury letter from DHS, which, among

   other things: (i) detailed and documented the history of Claims 1, 2 and 3; (ii) noted that each of

   their corresponding Bond Breach Invoices was past due, in the combined amount, including

   additional interest, of $52,587.78; and (iii) further warned RLI that continued failure to pay these

   three delinquent Bond Breach Invoices could involve a referral to Treasury and to the DOJ. Ex.

   9.

        •    Nexus Failed to Provide Access to Requested Records Pertaining to the First Three
             (and other) Bond Claims

             112.   By email dated October 3, 2016, RLI’s Laura Piispanen requested copies of any

   Bond appeals filed by Nexus (based on her understanding from Nexus that Nexus files appeals as

   to all Bond claims), or at least a confirmation that an appeal was filed as well as status updates as

   to all Bonds that receive a Breach Notice or Invoice. Ex. 52.

             113.   By emails dated December 15, 2016, RLI’s Sandoz further requested that Nexus,

   as a matter of practice, provide (i) copies of all appeals filed; and (ii) a copy of any check sent to

   DHS to discharge a Bond Breach Invoice. Ex. 53.

             114.   On December 21, 2016, Piispanen demanded: (i) proof confirming that checks had

   been cut by Nexus for Claim 1 [Ex. 54] and Claim 2 [Ex. 55]; and (ii) proof confirming the filing

   of appeals related to six additional invoices. Ex. 56.

             115.   Despite RLI’s repeated additional requests for contemporaneous copies of Bond

   Breach payments and appeals, and related tracking information, both then and over the ensuing




                                                    23
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 24 of 50 Pageid#: 7481




   three years, Nexus has ignored or failed to comply with almost all such requests to date. ECF No.

   1-4; Grycz Decl. ¶ 8.

      •   Nexus Misrepresented Facts Regarding Its Exceedingly Late Payment of the First
          Three Bond Breach Invoices

          116.    On December 29, 2016, RLI, again demanding payment on Claims 1-3, advised

   Nexus of the serious consequences of the delinquent payments, and in particular, of the risk RLI

   faced of further action by the government (potential Treasury referral) and the danger of losing its

   relationship, “if not more,” with the government. Ex. 57.

          117.    On December 30, 2016, Erik Schneider, Nexus’ Vice President of Risk

   Management, informed RLI via telephone that checks for Claims 1, 2, and 3 would be issued by

   Nexus on January 5, 2017. Ex. 58; see also Ex. 32 ¶ 4.

          118.    On January 10, 2017, RLI requested confirmation that checks for Claims 1, 2, and

   3 had been issued, as Nexus represented, on January 5, 2017. Ex. 59. Micheal Donovan advised

   RLI that he had confirmed the checks were cut and sent on January 5, 2017 and promised to have

   the Nexus finance team pull copies of the checks for RLI’s records. Ex. 60.

          119.    When the copies of the three checks that had been promised by Donovan were not

   received, RLI again requested copies of the checks for Claims 1, 2, and 3 on January 17, 2017. Ex.

   61. In response on that same date, Richard Moore, Nexus’ Executive Vice President, promised to

   send copies “asap.” Ex. 62; see also ECF No. 240 ¶ 3.

          120.    After still not receiving copies of the three checks, RLI requested copies again on

   January 20, 2017. Ex. 63. In response, on January 20, 2017, Richard Moore sent scanned copies

   of three handwritten checks, each of which was dated January 5, 2017. Ex. 64.

          121.    On January 23, 2017, RLI forwarded copies of the three checks to DHS to confirm

   payment had been received. Ex. 65. However, DHS advised on January 27, 2017 that the checks


                                                   24
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 25 of 50 Pageid#: 7482




   had still not been received, more than three weeks after Nexus had advised they were sent. Ex. 66.

   Consequently, on January 30, 2017, Bart Davis, an RLI Vice President, advised Donovan that RLI

   would be compelled to pay the 3 bond invoices on February 1, 2017 and advised that RLI would

   be suspending the authority for the issuance of additional bonds effective February 1, 2017. Ex.

   67.

          122.    On February 3, 2017, DHS confirmed that it had finally received checks from

   Nexus for Claims 1, 2, and 3 [Ex. 68], all hand-dated January 5, 2017, but noted (by reference to

   the stamps on the applicable mailing envelopes) that at least two of the checks had not actually

   been mailed out by Nexus until January 30, 2017, not on January 5, 2017 as Nexus had previously

   represented to RLI and which RLI told DHS based upon Nexus’ representations. Ex. 69.

   U.     Nexus Repeatedly and Materially Breached the Indemnity Agreement by Refusing
          RLI’s Demands for Access to Books, Records and Accounts

          123.    Between February 2016 and February 2017 Nexus consistently refused to comply

   with RLI’s repeated general and specific demands for routine business records, including in

   particular, past and contemporaneous copies of all (i) submitted checks and related tracking

   information for payment of invoices; (ii) bond breach appeals or invoice disputes and related

   substantiating documentation and tracking information; (iii) I-797C receipts confirming DHS’

   receipt of appeals; and (iv) DHS responses to appeals and disputes. See, e.g., supra RLI UF ¶¶

   112-122; see also ECF No. 59 at 2–3, 13.

          124.    On February 28, 2017, RLI’s Vice President of Surety, Greg Chilson, convened a

   call with RLI’s Vice President, Surety Claims, Ira Sussman, and Nexus’ Donovan, and then

   followed up with an email further requesting an in-person meeting with Donovan, as soon as

   possible, offering any day the next week and 9 additional alternative dates over the ensuing four

   weeks, and requested Donovan’s available dates. Ex. 70; Ex. 10 at 9:7-9; ECF 1 at 20 ¶ 1.


                                                  25
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 26 of 50 Pageid#: 7483




          125.    In addition to the foregoing concerns, it was clear by March 2017 that RLI’s

   approximate $30 million in outstanding Bonds both were not going to be resolved within the

   timeline represented by Nexus and were already breaching with a frequency far in excess of Nexus’

   represented success rate and annual loss projections. See Ex. 10 at 38:5-39:9; 40:19-42:7; 106:10-

   108:1. See also Ex. 33 at 36:12-41:3; 42:16-46:4.

          126.    By letter dated March 3, 2017, and a related email on March 6, 2017, RLI renewed

   its demand for a meeting and available dates and issued a formal, “urgent” demand under

   Paragraph 3.c of the Indemnity Agreement for access to a more complete set of Nexus’ books,

   records and accounts, including documents reflecting Nexus’ financial condition as well as critical

   records and information for each RLI Bond (e.g., all notices of breach of any Bond; all invoices

   received in connection with any alleged breach of Bond; all payments made in satisfaction of any

   such invoices; any spreadsheets that track that information; etc.), and requested a response by

   March 10, 2017. ECF Nos. 1-4, 1-5.

          127.    In its March 3, 2017 letter, RLI specifically alerted Nexus to its further “cause for

   concern,” specifically RLI’s (then recent) receipt of several additional past due invoices from DHS

   on six separate Bonds and which “purport to increase RLI’s exposure,” and accordingly once again

   reiterated RLI’s request to Nexus that it was “imperative, going forward, that Nexus copy RLI on

   all responses to any and all bond demands, whether by payment or appeal, contemporaneously

   with Nexus’ submission thereof to the government.” ECF No. 1-4 at 2. RLI further explained its

   “broader concern with delays and deficiencies in Nexus’ responses to RLI’s requests for specific

   records and information,” without which RLI “cannot adequately protect its interests and evaluate

   its exposure … in accordance with RLI’s rights under the [Indemnity Agreement].” Id.




                                                   26
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 27 of 50 Pageid#: 7484




          128.   Nexus did not comply with RLI’s March 3, 2017 and March 6, 2017 requests and,

   notwithstanding its receipt of these demands, did not respond at all. See ECF No. 1-6; see also

   ECF No. 59 at 3.

          129.   On March 13, 2017, having received no response whatsoever to its March 3, 2017

   letter and March 6, 2017 email, RLI issued another letter, which again renewed its request for

   access to records and a meeting and further issued an additional formal demand, under Paragraph

   3.d of the Indemnity Agreement that Nexus either procure RLI’s discharge without loss from all

   bonds or provide $10 million in collateral security to be held by RLI to cover a portion of its

   continued exposure under the Bonds. RLI reiterated that a series of foregoing events had

   compounded RLI’s concerns regarding its exposure on the Bonds. RLI further advised that Nexus’

   failure to respond to RLI requests for information regarding Bond claims, payments and appeals

   had “deteriorated to the point that Nexus ha[d] stopped communicating altogether with RLI’s claim

   personnel.” ECF No. 1-6.

          130.   Nexus confirmed the latter point in an email dated March 14, 2017, in which

   Donovan apologized to Mr. Sussman for Nexus’ prolonged lack of communication, advising, “[i]t

   is absolutely unacceptable that our RM [Risk Management] department has not been in better

   contact” given the more than six weeks since Nexus’ last communication.” Ex. 71.

          131.   As with RLI’s March 3 and March 6, 2017 demands, Nexus also did not comply

   with RLI’s March 13, 2017 demand that Nexus either procure RLI’s discharge without loss from

   all bonds or provide $10 million in collateral security to be held by RLI. In fact, Nexus deemed

   RLI’s demand for collateral to be “ridiculous” and thus did not respond. See Ex. 4 at 390:2–5.

          132.   After refusing many RLI requests and demands to visit Nexus’ Verona campus to

   review records, Nexus finally agreed to receive RLI there on May 26, 2017. However, Nexus did



                                                  27
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 28 of 50 Pageid#: 7485




   not permit RLI to review any of its books, records or accounts during that visit. See ECF Nos. 1-

   7 and 1-8.

          133.    As memorialized in subsequent RLI letters dated June 1, 2017 (ECF No. 1-7) and

   June 19, 2017 (ECF No. 1-8), through which RLI issued further formal demands for access to

   Nexus’ books, records and accounts, Nexus did commit at the meeting to produce to RLI numerous

   specific categories of its documents, including but not limited to I-340 Notices to Deliver, I-797C

   Notices (and certified mail receipts and tracking numbers for any appeals filed), copies of any

   checks paid under the terms of the bonds (and related certified mail receipts and tracking numbers),

   and updated financial information of Nexus. ECF No. 1-7.

          134.    However, despite RLI’s formal follow up demands for production of such records,

   Nexus did not provide most of them. See, e.g., ECF No. 1-8.

          135.    Rather than produce the promised documents, Nexus began to assert that it would

   require RLI to execute a confidentiality agreement before it would permit access to any of its books,

   records or accounts. See Schneider Decl. ¶¶ 29–30, 34–35, ECF No. 13-1; see also 4/27/18

   Hearing Tr. at 34:21–35:1, attached hereto as Exhibit 72.

          136.    Although Nexus has included confidentiality provisions in numerous other

   agreements, including other surety indemnity agreements, Nexus did not negotiate for such a

   provision in the RLI Indemnity Agreement, which contains no confidentiality agreement. See ECF

   No. 1-2; Ex. 72 at 40:7–13 (“[Nexus] entered a contract to show them the books and records …

   and what you want to [sic] me to do is change the contract. You want me to say, ‘Oh, well, you

   know, you have to have a confidentiality agreement now.’ That’s not what you contracted for.

   And you should be required to show them these documents because you contracted for it.”); see

   also Ex. 73.



                                                   28
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 29 of 50 Pageid#: 7486




          137.    Notwithstanding, although not required by the Indemnity Agreement, when it

   became clear that Nexus would not comply with its express obligations under the Indemnity

   Agreement absent execution of a further confidentiality agreement, RLI agreed to review any

   confidentiality agreement proposed by Nexus and tried to negotiate a protective order, but the

   parties could not reach an agreement. See Ex. 72 at 19:5–22; id. at 34:21–35:1; id. at 100:7–10;

   id. at 100:18–21; ECF No. 59 at 3.

          138.    On April 12, 2018, having not received the demanded access to books, records or

   accounts or any collateral security from Nexus for more than one year from its March 2017 formal

   requests under the Indemnity Agreement, and based on other breaches detailed hereafter, RLI filed

   this action against Nexus further demanding compliance and seeking enforcement by preliminary

   injunction of such rights. ECF No. 1.

          139.    By Opinion and Order dated July 2, 2018, subsequently clarified by Order dated

   August 22, 2018, the Court determined that Nexus had breached its obligation under Paragraph

   3.c. of the Indemnity Agreement and granted RLI a first preliminary injunction that compelled

   Nexus to provide RLI with unfettered access to a broad subset of the books, records and accounts

   that RLI had formally requested under the Indemnity Agreement, including all those bearing on

   Nexus’ financial condition and ability to satisfy its obligations under the Indemnity Agreement

   and all those relating to the status of the Bonds, including payments, forfeitures, cancelations and

   penalties ECF Nos. 59, 60, 79.

          140.    As is clearly established in this case’s docket, Nexus refused to produce extensive

   documentation covered under the preliminary injunction order, including for instance,

   documentation regarding 12 of 15 previously identified non-bank escrow accounts; applications

   and agreements for RLI Bond program participants (that is, the bonded aliens) and related records



                                                   29
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 30 of 50 Pageid#: 7487




   used to mitigate RLI’s risk of loss on the Bonds; data reflecting on any tracking spreadsheet and

   other data and documents for RLI Bond program participants “that pertain to the tracking of

   breaches, appeals, exposure, liability and the status of RLI Bonds[,]”; GPS monitoring records for

   former GPS providers used by Nexus; GPS vendor invoices and services agreements; source

   financial documents bearing on Nexus’ financial condition and ability to satisfy its obligations

   under the Indemnity Agreement, such as (but not limited to) those substantiating revenue streams

   from (i) monthly program fees, (ii) participant “sign-up” fees; and (iii) rental income receivables

   and receipts; and invoices to substantiate large categories of expenses on Nexus’ financial

   statements. See ECF No. 191 (Sixth [and Final] Status Report by Special Master).

          141.    Moreover, Nexus has withheld substantial stores of its books, records and accounts

   related to both the status of the Bonds and Nexus’ financial condition, despite successive Court

   orders in this case requiring their production. For instance, as late as February 19, 2020, Nexus

   confirmed that it had still had not produced extensive documentation regarding 2,280 RLI Bonds

   from Nexus’ Capsule and Lightspeed databases files. See Nexus’ Notice, ECF No. 401.

          142.    As another example, as of March 12, 2020, Nexus has still not provided

   comprehensive spreadsheets maintained by Nexus’ “bond breach department” that set forth the

   number of breaches and bonds paid each month. See Ex. 1 at 133:16–135:12.

          143.    Further, Nexus also has failed, to date, to provide financial documents reflecting its

   actual financial condition. See infra RLI UF Section AA.

   V.     Nexus Has Repeatedly and Materially Breached the Indemnity Agreement by
          Refusing to Exonerate RLI

          144.    Beginning with its mishandling of the first three Notices to Deliver, Breach Bond

   Notices, and Invoices, Nexus has failed to comply with its obligation to exonerate RLI by




                                                   30
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 31 of 50 Pageid#: 7488




   delivering the bonded principal pursuant to the terms of the Bond, and thereafter failing to pay

   Bond Breach Invoices. See supra RLI UF Section T.

          145.    Since the inception of this immigration bond program, and in accordance with the

   express terms of the Indemnity Agreement, RLI has repeatedly and unwaveringly demanded that

   Nexus timely exonerate it with respect to its obligations under the Bonds. Id. With respect to the

   timing of the payment of Bond Breach Invoices, Nexus understands that RLI consistently

   demanded that they be paid when due pursuant to the terms of the Invoice. See Ex. 4 at 56:16–

   57:6; 213:17–20; 214:6–9.

          146.    To that end, for instance, RLI forwarded the Notices to Deliver on the above-

   referenced Claims 1-3 to Nexus, promptly upon its receipt thereof. See, e.g., supra RLI UF ¶¶

   107-109.

          147.    Although Nexus had undertaken the obligation to satisfy the Bonds’ performance

   obligations in response to such Notices to Deliver, Nexus failed to timely do so in each of these

   first three instances. See supra RLI UF ¶ 109.

          148.    Thereafter, over an approximate five-month period, RLI issued numerous demands

   that Nexus timely pay the three ensuing Bond Breach Invoices that resulted from Nexus’ failure

   to exonerate RLI and comply with the Bonds’ performance obligations, but Nexus failed to comply

   with those demands. See supra RLI UF ¶¶ 112-122; see also Grycz Decl. ¶ 9.

          149.    Over that timeframe, and with respect to hundreds of Bond Breach Invoices

   received over the next two years, RLI repeatedly advised Nexus that its failure to timely pay such

   invoices when due was increasing RLI’s exposure beyond the penal sum of the Bonds, negatively

   impacting RLI’s relationship with the federal government, and putting RLI’s surety business at




                                                    31
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 32 of 50 Pageid#: 7489




   risk by jeopardizing its status with Treasury as a surety approved to issue bonds for the federal

   government. See id.; Grycz Decl. ¶ 10.

          150.     Notwithstanding, since the first three Claims, Nexus has continued to regularly

   refuse to timely pay invoices as demanded by RLI and as required under the Indemnity Agreement.

   See id.; Grycz Decl. ¶ 11.

          151.     For instance, on March 28, 2018, RLI – following up on a March 9, 2018 email

   regarding various (then) outstanding invoices – advised Nexus that RLI had been required to cut

   checks for 8 past due invoices that Nexus had failed to pay, and that if Nexus did not provide proof

   of payment by the close of business the next day, RLI intended to send the 8 checks to DHS. See

   ECF No. 1-12.

          152.     Upon receiving no proof of payment from Nexus, on March 30, 2018, RLI paid

   $83,872.14 to DHS for the 8 aforementioned bond claim invoices. 8 See Ex. 6 at 76:25–77:20; see

   Plaintiff’s 11/28/18 Hearing Ex. 1, ECF No. 138-1.

          153.     Upon incurring $83,872.14 in then-unreimbursed bond claim payments, on April

   12, 2018, RLI filed its first motion for preliminary injunction. ECF No. 4; see also Piispanen Decl.

   ¶ 5, ECF No. 107-2.

          154.     Only after RLI filed its first motion for preliminary injunction did Nexus reimburse

   RLI in the amount of $83,872.14, in checks that were received by RLI on May 14, 2018, June 1,

   2018, and June 8, 2018. See Ex. 6 at 76:25–77:20.

          155.     Thereafter, from April 12, 2018 (i.e., the date on which RLI filed its first motion

   for preliminary injunction) until October 23, 2018 (i.e., the date on which RLI filed its second




   8
    Because March 30, 2018 was the Good Friday holiday, these 8 RLI checks are sometimes
   colloquially referred to within the record as the “Good Friday Checks.”
                                                    32
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 33 of 50 Pageid#: 7490




   motion for preliminary injunction), the amount of accrued, unpaid bond invoices increased to

   $709,789.37. See Piispanen Decl. ¶ 5, ECF No. 107-2.

          156.    Further, beginning on September 6, 2018, Nexus refused to pay any Bond claim

   invoices. Piispanen Decl. ¶ 5, ECF No. 107-2; see also Order at 3, ECF No. 139 (noting “Nexus’

   history of making payments [on bond invoices] up until September 2018….” (emphasis added));

   Ex. 6 at 50:12–15.

          157.    Prior to filing its second motion for preliminary injunction, RLI received a

   concerning letter from DHS, dated September 28, 2018, which, among other things, expressed

   DHS’ expectation that RLI would “uphold its duty to pay invoices issued on legally-valid bond

   breaches without the Government referring delinquent debts to the Department of Treasury for

   further collection efforts.” ECF No. 107-2 ¶ 9 & Ex. A.

          158.    Thereafter, on October 5, 2018, RLI sent a letter to Nexus demanding exoneration

   on all (then) outstanding bond breach invoices and attaching a spreadsheet that RLI had received

   from DHS listing all such invoices, as well as the corresponding amounts due, totaling $709,789.37.

   ECF No. 107-2 ¶¶ 11–13 & Ex. B.

          159.    In a letter dated October 10, 2018, Nexus refused to exonerate RLI for the bonds

   listed in the October 5, 2018 letter in the aggregate amount of $709,789.37, relying, at least in part,

   on its representation that certain of “the bond cases at issue are on appeal.” ECF No. 107-2 ¶ 15

   & Ex. C.

          160.    While RLI has declined Nexus’ requests to cede over to Nexus RLI’s express

   exclusive authority under Paragraph 2.b.(i) of the Indemnity Agreement to determine whether to

   pay, appeal or dispute Bond Breaches and Invoices, RLI has consistently advised Nexus, on several

   occasions, that RLI would consider submitting Nexus’ desired appeals and disputes, on a case-by-



                                                     33
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 34 of 50 Pageid#: 7491




   case basis, if Nexus identified meritorious grounds and provided RLI with the supporting

   documentation. Ex. 74; Grycz Decl. ¶ 12. Rather than providing back-up documentation, Nexus

   proceeded to pursue its desired appeals and disputes by collaborating with Big Marco, the co-

   obligor on the RLI’s Bonds, and Nexus admits that nothing RLI did, or did not do, prevented

   Nexus from pursuing any of its desired appeals or disputes of RLI Bond Breaches or Invoices. See

   Ex. 3 at 425:8–17; Ex. 4 at 193:7–194:4.

          161.    On October 23, 2018, RLI filed its second motion for preliminary injunction (ECF

   No. 106) seeking to enforce, by specific performance and injunction, its rights under Paragraphs

   2(a)(ii) and 3(d) of the Indemnity Agreement, by compelling Nexus to (i) exonerate RLI by

   immediately paying all (then) outstanding breach claims for which DHS had issued invoices,

   which at that time was 59 in number and in the aggregate amount of $709,789.37; and (ii) secure

   RLI from anticipated exposure to future bond liability by depositing $10 million in collateral

   security with RLI. ECF No. 106.

          162.    At the time of the second motion for preliminary injunction, of the 2,486 Bonds

   issued at Nexus’ request, 266 had been cancelled, as evidenced by receipt of a I-391 Notice of

   Cancellation, and 163 had received Bond Breach Invoices and been paid. As a result, out of the

   429 Bonds for which the disposition was known, 38% resulted in a Bond Breach Invoice that was

   required to be paid. Thus, from the life of the program through November 2018, RLI’s Bonds

   were breaching at a rate of 38%. See ECF No. 138-1; Ex. 6 at 43:4–20.

          163.    On November 28, 2018, the Court held a full-day evidentiary hearing on RLI’s

   second motion for preliminary injunction and, on November 29, 2018, entered an Order (“Second

   PI Order”) granting, in part, RLI’s motion, in which it found, inter alia, that RLI “established all

   elements of the prima facie case for a breach of contract claim” and that RLI “faces irreparable



                                                   34
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 35 of 50 Pageid#: 7492




   harm in two respects,” (Order at 2), and accordingly required Nexus, among other things, to (i)

   pay $116,540.81 to RLI by November 30, 2018 to satisfy the (then) “remaining balance of the sum

   already paid by RLI for bond penalties”; (ii) pay $484,854.03 to RLI for “past due bond penalties”

   by December 24, 2018; and (iii) for “each succeeding month until the time of trial … timely tender

   to … RLI for submission to DHS, payment for the bond penalties invoices by DHS.” Second PI

   Order at 4, ECF No. 139.

          164.    Moreover, month after month, Nexus continuously did not timely pay in full all

   bond breach invoices as they became due under the terms of the Second PI Order. For instance,

   from January 1, 2019 until entry of the Court’s April 11, 2019 Order (“April 11 Order”) amending

   the Second PI Order, RLI, in accordance with the Second PI Order, served monthly demand letters

   on (i) January 17, 2019, demanding $307,557.26 for 29 invoices, for which Nexus paid only

   $229,056.50 in January 2019 (see Suppl. & Am. Piispanen Decl. ¶ 11, ECF No. 151-1); (ii)

   February 15, 2019, demanding $44,793 for three invoices as well as an unpaid past due balance

   from January 2019; and (iii) March 18, 2019 (see ECF No. 278-2), demanding $127,000 for 10

   invoices, for which Nexus refused to remit payment in full satisfaction and failed to remit payment

   for 6 of those 10 invoices in the aggregate amount, inclusive of accrued interest, of $78,067.17,

   until (7 months later) November 2019. ECF No. 359 ¶¶ 14–15.

          165.        Thereafter, under the April 11 Order [ECF No. 215], 9 RLI served upon Nexus

   monthly letters from May 2019–January 2020 demanding payment of bond breach invoices that

   were falling due in each such month under the terms of the April 11 Order as follows:

                 i.      May 10, 2019 (ECF No. 278-3) – demanding timely payment of 8 bond
                         invoices in the aggregate amount of $64,066.75;


   9
    Significantly, the April 11 Order provided Nexus additional time past the due date of the Bond
   Breach Invoice, requiring Nexus to make payment after RLI’s receipt of a Treasury letter and a
   past due notice. See Order, ECF No. 215.
                                                   35
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 36 of 50 Pageid#: 7493




                 ii.       June 10, 2019 (ECF No. 278-5) – demanding timely payment of 6 bond
                           invoices in the aggregate amount of $48,041.34;
                 iii.      July 10, 2019 (ECF No. 278-9) – demanding timely payment of 10 bond
                           invoices in the aggregate amount of $100,086.11;
                 iv.       August 9, 2019 (ECF No. 278-11) – demanding timely payment of 6 bond
                           invoices in the aggregate amount of $80,569.31;
                  v.       September 10, 2019 (ECF No. 278-12) – demanding timely payment of 16
                           bond invoices in the aggregate amount of $162,659.93;
                 vi.       October 10, 2019 (ECF No. 301-1) – demanding timely payment of 7
                           invoices in the aggregate amount of $81,570.18;
              vii.         November 8, 2019 (ECF No. 359-2) – demanding timely payment of 10
                           invoices in the aggregate amount of $107,141.32;
              viii.        December 10, 2019 (ECF No. 359-4) – demanding timely payment of 12
                           invoices in the aggregate amount of $135,116.28; and
                 ix.       January 10, 2020 (ECF No. 359-1) – demanding timely payment of 7
                           invoices in the aggregate amount of $105,090.41.

          166.          As substantiated in documentation filed throughout the course of this litigation, and

   as summarized in the three spreadsheets admitted, without objection, as exhibits 10 during the

   January 22, 2020 hearing on RLI’s Motion to Enforce the Terms of the Second PI Order as

   Modified by the April 11 Order, Nexus did not pay the bond obligations when requested by RLI

   (within 30 days of the Bond Breach Invoice date) and by the corresponding deadlines set forth by

   the Court’s Order, in that by January 22, 2020:

                   i.      May 10 Demand -- Nexus had failed to timely pay 3 bond breach invoices
                           within 30 days of their respective invoice dates or even by the subsequent
                           respective payment deadlines set by the April 11 Order, in a total value
                           inclusive of assessed delinquent debt interest of $37,031.86;
                 ii.       June 10 Demand – Nexus had (a) failed to timely pay 3 bond breach invoices
                           within 30 days of their respective invoice dates or even by the subsequent
                           respective payment deadlines set by the April 11 Order, in a total value
                           inclusive of assessed delinquent debt interest of $21,851.38; and (b) still had
                           not paid three bond breach invoices in a total value inclusive of assessed
                           delinquent debt interest of $26,189.96;


   10
     See (i) RLI’s Ex. 1 to 1/22/20 Hearing, ECF No. 362-1 (“Summary of Nexus’ Contempt by
   Failure to Pay Past Due Invoices”) (“yellow” colored spreadsheet); (ii) RLI’s Ex. 2 to 1/22/20
   Hearing, ECF No. 362-2 (“Summary of Nexus’ Contempt by Delayed Payments of Past Due
   Invoices”) (“green” colored spreadsheet); and (iii) RLI’s Ex. 3 to 1/22/20 Hearing, ECF No. 362-
   3 (“Summary of Monthly RLI Bond Demands & Nexus Responses”) (“orange” colored
   spreadsheet) (sometimes collectively referred to as the “1/22/20 Spreadsheet Summaries”).
                                                         36
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 37 of 50 Pageid#: 7494




                 iii.   July 10 Demand – Nexus had (a) failed to timely pay 6 bond breach invoices
                        within 30 days of their respective invoice dates or even by the subsequent
                        respective payment deadlines set by the April 11 Order, in a total value
                        inclusive of assessed delinquent debt interest of $58,659.13; and (b) still had
                        not paid two bond breach invoices in a total value inclusive of assessed
                        delinquent debt interest of $19,885.04;
                 iv.    August 9 Demand – Nexus had (a) failed to timely pay one bond breach
                        invoice within 30 days of its respective invoice date or even by the subsequent
                        respective payment deadline set by the April 11 Order, in a total value inclusive
                        of assessed delinquent debt interest of $12,232.33; and (b) still had not paid two
                        bond breach invoices in a total value inclusive of assessed delinquent debt
                        interest of $22,429.27;
                  v.    September 10 Demand – Nexus had (a) failed to timely pay 5 bond breach
                        invoices within 30 days of their respective invoice dates or even by the
                        subsequent respective payment deadlines set by the April 11 Order, in a total
                        value inclusive of assessed delinquent debt interest of $48,949.35; and (b) still
                        had not paid four bond breach invoices in a total value inclusive of assessed
                        delinquent debt interest of $57,070.88;
                 vi.    October 10 Demand – Nexus had (a) failed to timely pay 2 bond breach
                        invoices within 30 days of their respective invoice dates or even by the
                        subsequent respective payment deadlines set by the April 11 Order, in a total
                        value inclusive of assessed delinquent debt interest of $27,517.75; and (b) still
                        had not paid two bond breach invoices in a total value inclusive of assessed
                        delinquent debt interest of $27,245.25;
              vii.      November 8 Demand – Nexus had (a) failed to timely pay 2 bond breach
                        invoices within 30 days of their respective invoice dates or even by the
                        subsequent respective payment deadlines set by the April 11 Order, in a total
                        value inclusive of assessed delinquent debt interest of $35,659.31; and (b) still
                        had not paid five bond breach invoices in a total value inclusive of assessed
                        delinquent debt interest of $53,020.11; and
             viii.      December 10 Demand – Nexus had still had not paid 9 bond breach invoices
                        set forth in RLI’s December 10, 2019 Demand Letter, in a total value inclusive
                        of assessed delinquent debt interest of $100,231.12.

          167.      Indeed, at the time of the January 22, 2020 hearing, Nexus still had made no

   payment at all for 28 bond breach invoices set forth in RLI’s June-December 2019 Demand Letters,

   in a total value, inclusive of assessed delinquent debt interest, of $306,071.63 -- some of which

   were more than 150 days past due – with an additional $105,090.41 set forth in RLI’s January

   2020 Demand letter not yet paid and due two days after the January 22 hearing. See, e.g., RLI’s

   Ex. 1 to 1/22/20 Hearing, ECF No. 362-1; see also Ex. 4 at 68:13–18; 86:7–13; 90:19–22



                                                     37
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 38 of 50 Pageid#: 7495




   (confirming that Nexus has no reason to dispute the accuracy of the data contained in the “green”

   and “orange” colored summary spreadsheets, ECF Nos. 362-2 & 362-3 and acknowledging that

   Nexus reviewed the “yellow” summary spreadsheet, ECF No. 362-1, with Nexus’ own records to

   ensure that the data contained therein is accurate). Moreover, with regard to the Bond Breach

   Invoices paid late – or not at all – any appeal of the Invoices had been dismissed by the AAO prior

   to the Invoice date, and often months before the payment deadline established by the Court Order.

   See 1/22/20 Spreadsheet Summaries.

          168.    In light of the foregoing failures of Nexus to timely pay or to pay at all bond breach

   invoices, on September 30, 2019, RLI filed a Motion to Enforce the terms of the April 11 Order

   (“Motion to Enforce”) (ECF No. 278). On January 29, 2020, the Court issued an Order granting,

   in part, RLI’s Motion to Enforce and found (despite Nexus claiming that it always pays invoices

   and that RLI never sustained a loss):

          RLI presented evidence establishing that Nexus has both failed to make payments
          to RLI required by the April [11] Order on time and failed to reimburse RLI in a
          timely fashion for paying DHS on Nexus’s behalf. ECF No. 359-7. Since the April
          [11] Order, RLI has been forced to ‘invade its own capital, putting its own funds at
          risk, and make payments’ on past due invoices owed to them by Nexus to DHS ‘to
          avoid certain referral to [the Department of] Treasury.’ … Nexus’s intransigence
          in complying with its obligation to indemnify RLI for bond breaches requires
          continuation of the preliminary injunction.

   Jan. 29, 2020 Order, ECF No. 372, at 2–3 (emphasis added).

   W.     Nexus Has Repeatedly and Materially Breached the Indemnity Agreement by
          Failing to Provide Collateral Security

          169.    From the very first discussions between RLI and Nexus, on May 1, 2015, RLI

   advised Nexus that collateral would be required. Ex. 75.

          170.    On June 18, 2015, RLI again advised Nexus of the requirement for collateral and

   requested an initial deposit of $500,000. Ex. 76.



                                                   38
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 39 of 50 Pageid#: 7496




          171.    On June 20, 2015, Nexus confirmed its understanding and agreement to provide

   collateral: “We are willing to put up the 500k in collateral, however, we would like to make five

   installments of 100k over the course of five months.” Ex. 76.

          172.    RLI re-affirmed its request to Nexus that the initial $500,000 in collateral was

   required prior to the issuance of any of the Bonds, including on June 26, 2015 [Ex. 15] and on

   November 25, 2015 [Ex. 16]. On January 20, January 29, February 4, and February 9, 2016, RLI

   again made clear that collateral would be required. Ex. 17; see also Ex. 77; Ex. 78; Ex. 79.

          173.    Nexus’ collateral security obligations, including RLI’s corresponding right to make

   adjustments as the program progressed, were an essential requirement of the Indemnity Agreement,

   without which RLI would not have issued the Bonds. See Ex. 10 at 89:17–90:5; 95:12–15.

          174.    The request for collateral was not based on outstanding claims. See infra.

          175.    On February 10, 2016, the day prior to the first bonds being issued by RLI, Nexus

   confirmed: “We have also processed the first installment of the collateral.” Ex. 37.

          176.    Notwithstanding this representation, Nexus never paid the $500,000 initial

   collateral. On March 23, 2016, having still not received the agreed-upon collateral, David Sandoz,

   then of RLI, advised Rick Nagel, Chief Government Affairs Officer of Nexus: “I’m coming to you

   as you’ve been my main contact at Nexus and I need your help here. I haven’t received the first

   installment of the collateral and it’s coming close to the end of the month. This is a reminder that

   the first installment has to be here in the office by March 31.” Ex. 40. In response, Nexus

   apologized for the “delay,” advised of “internal issues with [its] CFO” and requested a further

   delay until April 15, 2016 to pay the first installment and then until a delay until May 1, 2016 for

   the second installment. Ex. 40.




                                                   39
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 40 of 50 Pageid#: 7497




          177.    In April 2016, RLI understood and expected that Nexus would pay all losses or RLI

   would use the anticipated collateral to pay such losses—and if the collateral was used, Nexus

   would replenish it back to $500,000. Ex. 80.

          178.    Thereafter, in June 2016, there were discussions regarding reducing the collateral

   amount to $250,000, including Nexus’ payments in the amount of $50,000 by June 15, 2016 and

   $50,000 by July 15, 2016, and that the program would be evaluated again in May 2017 to determine

   the requisite collateral. Ex. 81.

          179.    By September 30, 2016, and certainly by November 9, 2016, RLI had advised

   Nexus of its intent to cease issuing Bonds, and there were discussions between the parties regarding

   transitioning the entire immigration bond program to a new surety. Ex. 82; Ex. 83.

          180.    On December 7, 2016, RLI expressly advised Nexus: “We are going to need

   collateral amounting to 5% of the total exposure RLI has outstanding at any point in time which

   will be reviewed periodically. RLI’s current exposure is approximately $25M so the collateral

   requirement that must be met is $1,250,000.” Ex. 84.

          181.    As detailed supra, RLI’s concerns regarding its exposure under the Bonds greatly

   increased as a result of, among other things, receipt of past due Bond Breach Invoices, Treasury

   letters for referral and other government action, Nexus’ representations regarding payment of the

   three Invoices, Nexus’ failure to provide books and records, and Nexus’ lack of communication

   with RLI, including its failure to respond to RLI’s critical demand for books and records.

          182.    On March 13, 2017, RLI requested, under paragraph 3.d of the Indemnity

   Agreement, that Nexus immediately procure RLI’s discharge without loss from all immigration

   bonds issued by RLI at Nexus’ request, or if such discharge is unattainable, to deposit $10M in




                                                   40
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 41 of 50 Pageid#: 7498




   collateral security to cover a portion of RLI’s estimated exposure under the Bonds. See ECF No.

   1-6.

          183.    Nexus, however, never provided a deposit of collateral security to RLI. Ex. 10. at

   96:7–9.

   X.     Nexus Has Repeatedly and Materially Breached the Indemnity Agreement by
          Refusing to Indemnify RLI for Losses Incurred

          184.    As set forth herein, Nexus has repeatedly and materially breached the Indemnity

   Agreement by refusing to indemnify RLI for losses incurred, including, for instance: (i) failing to

   timely indemnify RLI for the checks that RLI sent to DHS on March 30, 2018, in the aggregate

   amount of $83,872.14, to satisfy 8 (then) outstanding bond claim invoices, until RLI finally

   received reimbursement checks from Nexus on May 14, 2018, June 1, 2018, and June 8, 2018,

   after RLI was compelled to file the Complaint initiating this action and first motion for preliminary

   injunction on April 12, 2018; (ii) beginning on September 6, 2018, refusing to indemnify RLI for

   any Bond claim invoices until the Court’s subsequent issuance of the Second PI Order requiring

   Nexus to do so; and (iii) failing to pay RLI for its losses, costs and expenses, including legal fees

   incurred as a consequence of RLI having executed the Bonds at the request of Nexus and enforcing

   the terms of the Indemnity Agreement, in an amount of no less than $2 million. See supra; March

   12, 2020 Declaration of Itemized Statement of Unreimbursed Losses and Expenses of David J.

   Grycz (“Itemized Statement”).

   Y.     RLI Acted in Accordance with Its Express Rights in Ceasing to Issue Bonds

          185.    RLI acted in accordance with its express right under paragraph 3.b of the Indemnity

   Agreement when in February 2017, RLI exercised its discretion to cease issuing Bonds. See ECF

   No. 1-2 at ¶ 3.b.; Ex. 3 (Donovan) at 462:7-8 (“[The Indemnity Agreement] certainly gives the

   surety the right to stop issuing bonds.”); Ex. 4 at 370:18-371:9 (“Nothing in the agreement


                                                    41
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 42 of 50 Pageid#: 7499




   compelled them [RLI] to continue posting bonds... Sure. I mean yeah, they could have stopped

   writing at any point in time”). See also Ex. 33 at 36:12-41:3; 42:16-46:4.

   Z.     RLI Acted in Accordance with Its Express Rights in Demanding Collateral

          186.    RLI acted in accordance with its express rights under paragraphs 3.d-f and 2.a.ii

   when, on March 13, 2017, RLI issued a demand that Nexus either obtain RLI’s complete discharge

   from all outstanding Bonds or provide $10 million in collateral security, as well as requesting the

   collateral security in April 2018 when it filed the instant action. ECF No. 1-6.

   AA.    RLI Is Justifiably Concerned About Nexus’ Financial Records and Condition

          187.    RLI is justifiably concerned about Nexus’ financial records and condition because,

   among other reasons as set forth within this subheading, Nexus, after more than three years, still

   cannot (or will not) produce documents that accurately reflect its financial condition. See 2/28/20

   Moore Dep. Tr. at 302:7–305:11, attached hereto as Exhibit 85; see also ECF No. 59 at 21 (“[I]t

   is clear to the court that RLI fairly is concerned about Nexus’ solvency.”).

          188.    Indeed, Nexus’ Vice President (Richard Moore), the officer to whom Nexus’ CFO

   and Finance Department report, testified two weeks ago, on February 27, 2020, that he has no

   understanding of the financial condition of Nexus, including currently, and for the years 2017,

   2018 and 2019. Ex. 85 at 307:16–22 (“Q. So sitting here today, despite having Grant Thornton

   involved and Randstad, it’s your testimony that you have no understanding as to the financial status

   of Nexus for 2017, ’18, and ’19; is that correct? A. Yes.”); id. at 303:9–19 (“Q. Okay. So what I

   want to know is right now do you know, or do your accounts know what the financial condition of

   Nexus was as of December 31st, 2017? A. At this current moment I don’t have the finances

   and I can – I mean the accountants are the ones working on that. Q. So you don’t know; is

   that correct? A. I’m saying right now I do not have the financial records so no, I would not

   know.”); id. at 304:5–9 (“Q. Okay. What is your understanding as to the financial condition of

                                                   42
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 43 of 50 Pageid#: 7500




   Nexus as of December 31st, 2018? A. I do not have a current understanding what the financial

   condition was of Nexus in 2018.”).

          189.    Further in this regard, Richard Moore does not know whether Nexus operated at a

   profit or loss in 2018, nor can he even provide a range of whether Nexus was operating at a loss

   of $10 million or a profit of $10 million for 2018 and 2019. Ex. 85 at 304:10–305:11; 308:1–10;

   see also Ex. 4 at 277:19–281:13.

          190.    Additionally, RLI is justifiably concerned about Nexus’ financial condition because

   the financial statements provided by Nexus have significant variations for the same year for which

   they purport to reflect. For instance, the 2017 Profit & Loss (“P&L”) Statement printed on

   November 27, 2018 and presented to this Court by Nexus at the Second PI Hearing provides for

   Net Income of positive $817,211.58 (see ECF No. 138-19), whereas the 2017 P&L Statement

   printed on January 2, 2019 also shows Net Income of positive $817,211.58, but in contrast to the

   2017 P&L printed on November 27, 2018, reflects large variances in individual line items of what

   is purportedly the same P&L, including but not limited to changing the Branch Deposit of Income

   entry from $6.9M to $23.9M and inserting an altogether new line item entry entitled “Transfer of

   Client Deposits” in the amount of $2.7M. Ex. 86. Moreover, yet another 2017 P&L Statement

   printed on March 31, 2019 provides for a negative Net Income of $1,943,058.87, with Branch

   Deposit of Income increased from the $23.9M (as reflected in the 2017 P&L printed on January 2,

   2019) to $37M and the Transfer of Client Deposits similarly reflecting an increase from $2.7 M

   (as reflected in the 2017 P&L printed on January 2, 2019) to $11M. Ex. 87.

          191.    In similar concerning fashion to the discrepancies described in the immediately

   preceding paragraph, Nexus produced three different and partially overlapping versions of its 2018

   P&L Statement, each of which reflects different Net Income amounts as follows: (i) 2018 P&L



                                                  43
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 44 of 50 Pageid#: 7501




   (January-June 2018; printed on February 2, 2019) – Net Income of $668,201.41 Ex. 88; (ii) 2018

   P&L (January-July 23, 2018; printed on July 23, 2018) – Net Income of negative -$9,124,981.89

   [NEXUS0111147]; and (iii) 2018 P&L (January-October 2018; printed on October 29, 2018) –

   Net Income of -$16,335,243.89 [Ex. 89].

          192.    Likewise, a comparison of the most recently produced January-December 2018 and

   2019 P&L Statements, each of which are marked by Nexus as “OLD,” shows the following

   variations: (i) Net Income of negative -$2,423,795.96 for 2018 [Ex. 90] and Net Income of positive

   $6,937,795.94 for 2019 [Ex. 91]; (ii) Branch Deposit of Income of more than $52M for 2018 [Ex.

   90], but only $25M in 2019 [Ex. 91]; and (iii) Bond Breach Payments of more than $3.8M in 2018

   [Ex. 90] and only $978,250 for 2019 [Ex. 91]. Further, there are notable differences in expenses

   that appear on these P&L Statements, such as: (i) $725,413.46 for Employee Travel in 2018 [Ex.

   90] and negative -$231.59 for 2019 [Ex. 91]; and (ii) $337,518.78 in 2018 for client benefits – cell

   phone [Ex. 90] and $770.16 for 2019 [Ex. 91]. See also Ex. 4 at 294:14–295:16 (“… Q. Right.

   These documents are not an accurate reflection of Nexus’ financial condition, is that true? A. As I

   indicated, Ms. Katsantonis, no.”); id. at 296:19–297:10; id. at 299:18–300:11.

          193.    In addition, Nexus’ Accounts Payable (“A/P”) records show that there are

   significant accounts that continue to increase as to both payments due and age of past due accounts.

   See Ex. 92. In this regard, the separate records of Buddi US, LLC (“Buddi”), a third-party vendor

   that provides GPS monitoring equipment and services (which are a fundamental part of Nexus’

   business) to Nexus, show an accounts receivable balance to Buddi of $661,091.77 due as of

   January 1, 2019. Ex. 93. However, the outstanding accounts payable of Nexus to Buddi, as of

   December 10, 2019, increased in nine months to $3,950,347.38, which Nexus confirmed it does

   not have the ability to pay. See Ex. 93; Ex. 85 at 348:15–349:16; id. at 350:4–22 (“... Q. So am I



                                                   44
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 45 of 50 Pageid#: 7502




   correct in saying that Nexus does not have the ability at this point to pay the approximate [$]3.9

   [million in] payments to Buddi? A. Nexus – A. Nexus doesn’t have the ability to pay the [$]3.9

   million right now to Buddi.”).

          194.    Further adding to RLI’s justified concern regarding Nexus’ financial condition,

   Nexus’ Vice President (Richard Moore) confirmed that Nexus does not include in its financial

   reports (generated from QuickBooks) the accounts payable for bond breaches until it actually

   issues payment. See Ex. 1 at 149:7–13; id. at 151:18–152:1. Such bond breach payments are a

   significant expense to Nexus; for example, on January 14, 2019, a Nexus excel spreadsheet for

   breach invoices currently due for each surety provides: (i) AIA – 55 Invoices due, with a Total

   amount owed of $471,269.71; (ii) FCS – 294 Invoices due, with a Total amount owed of

   $ 3,700,941.93; and (iii) RLI – 75 Invoices due, with a Total amount owed of $894,395.50, totaling

   424 invoices with an aggregate amount currently due of $4,358,778.32. Ex. 95.

          195.    RLI’s concern as to Nexus’ financial condition also is heightened by the established

   fact that Nexus did not timely pay RLI bond breach invoices in accordance with the Court’s Order

   (see supra RLI UF section U), as well as Nexus’ admitted practices, due to cash flow shortages,

   of “slow-paying” its creditors and even, in some instances, writing but holding checks before

   actually mailing them. See Ex. 1 at 114:5-11 (“Q: In determining what to pay, do you look at any

   reports, bank accounts? What do you look at to make the decision to pay an invoice? A: Our

   normal cash flow operations and pay invoices -- sometimes we’re late. We try to pay invoices as

   close to on time as we can.”); id. at 121:4-8 (“I think that as a company that’s had some challenges

   we’ve had in our finance team, we probably could have done a better job of our organization. But

   we’re getting there now, which is great.”); 2/21/20 Okonski Dep. Tr. at 107:11–13, attached hereto

   as Exhibit 96 (“Q. Did Nexus regularly pay vendors late? A: I would say we’re a slow-paying



                                                   45
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 46 of 50 Pageid#: 7503




   company.”); id. at 123:13–16 (“Q. Well, you’ve told me – we’ve talked about that we – Nexus

   routinely pays bills late, right? A. Right.”); id. at 319:14–17 (“Q. Why wouldn’t you pay the

   amount [of a 93-day past due invoice for $391,000 to Buddi US LLC], the full amount right away?

   A: Because that’s a lot and our cash flow wouldn’t allow us just to write a check for that.”); Ex.

   85 at 358:7–359:6 (“Q. Okay. Have you ever written checks and – I think we talked about this

   yesterday – and held onto them before mailing them? A. From time to time, due to cash flow, and

   ebb and flow of the business, there are times when checks are written and not mailed out at the

   same time.”). Indeed, as reflecting during the November 2018 Second PI Hearing, Nexus

   negotiated a payment schedule with DHS – on behalf of other sureties – where Nexus agreed to

   pay on average $35,000 per day for past due invoices. See sealed Exhibit.

   BB.    State and Federal Investigations Give RLI Further Concerns Regarding Nexus’
          Ability to Perform

          196.    RLI understands that Nexus is currently the subject of at least eleven discrete

   investigations by governmental agencies, including, inter alia: the California Department of

   Insurance, the Virginia Attorney General and Bureau of Insurance, the New York Attorney

   General, the United States Departments of Labor and Justice, and the Consumer Financial

   Protection Bureau. See Ex. 97.

          197.    On December 11, 2019, the California Department of Insurance issued an Order to

   Cease and Desist, which prevented Nexus from engaging in the sale of immigration bonds within

   the state and from “collecting or receiving any money, commission, fee, rebate, payment,

   remuneration, or any other valuable consideration whatsoever, in connection with the sale of

   insurance of immigration bonds.” (See ECF No. 374-4). The California Department of Insurance

   later tolled this Cease and Desist Order as to Nexus’ then-existing clients until April 19, 2020. See

   2/11/20 Order Modifying Cease and Desist Order and Granting Partial Stay, Ex. 98.


                                                    46
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 47 of 50 Pageid#: 7504




          198.    Virginia’s Bureau of Insurance similarly filed a Rule to Show Cause seeking,

   among other relief, a cease and desist order that would order Nexus to “cease and desist from

   violating § 38.2-1822 of the Code and be subject to civil penalties and costs of investigation for

   such alleged violations.” Ex. 99.

   CC.    Nexus’ Failure to Monitor the RLI Bond Principals Gives RLI Further Concern
          Regarding Nexus’ Ability to Perform under the Indemnity Agreement

          199.    Notwithstanding RLI’s requests for the books and records of Nexus, Nexus did not

   provide RLI with data reflecting (i) the number of RLI Bond principals that were monitored by

   GPS at any point in time, and (ii) the length of time for which the Bond principal was monitored.

   Belatedly, after almost two years of requesting the information and Nexus’ recalcitrance that

   ultimately required a Court Order to compel belated production, on March 6, 2020, Nexus finally

   produced Capsule files that, according to Nexus, contain some of the monitoring information.

   Orders, ECF Nos. 391, 408.

          200.    In January 2020, Buddi, a third-party vendor that provides GPS monitoring

   equipment and services to Nexus, provided RLI with information showing that of the 1,769 Bonds

   outstanding, only 91 Bond principals were being monitored as of January 2020. Ex. 100; see also

   Ex. 4 at 246:12–16.

          201.    Nexus was “horrified” that any of the RLI Bond principals were being monitored

   by GPS, and in February 2020, contacted Buddi and advised it to cease monitoring altogether any

   of the RLI Bond principals. Ex. 4 at 248:4–17.

   DD.    RLI’s Demand for Collateral Security Is Commensurate with RLI’s Anticipated
          Exposure to Bond Loss as the Increasing Breach Rate of RLI Bonds Is Approaching
          Fifty Percent

          202.    As of February 19, 2020, the total number of RLI Bonds that remain in force – i.e.,

   still in force because they have neither been (i) acknowledged by DHS as cancelled, by DHS’


                                                    47
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 48 of 50 Pageid#: 7505




   issuance of a I-391 Notice of Cancellation (“Cancelled”); or (ii) paid as required by DHS,

   following its issuance of one or more breach notices and one or more related invoices (“Breached

   and Paid”) – was 1,769. Grycz Decl. ¶ 13.

          203.    Currently, a total of 406 of the Bonds have been Cancelled. Grycz Decl. ¶ 6.

          204.    As of February 19, 2020, a total of 319 of the Bonds had been Breached and Paid.

   Grycz Decl. ¶ 14.

          205.    As of February 19, 2020, of the 1,769 Bonds that had not yet been discharged, an

   additional 12 were in breach status – i.e., a notice of breach has been issued, but the bond invoice

   has yet to be paid. Grycz Decl. ¶ 15.

          206.    With regard to the total of 729 Bonds for which the disposition is known (i.e.,

   Bonds that have either been cancelled, paid, are in breach status, or for which Bond Breach

   Invoices have been received), 344 have been breached, paid, or resulted in the issuance of an

   Invoice, resulting in a breach ratio of 47%. Grycz Decl. ¶ 16.

          207.    At the second preliminary injunction hearing, 429 bonds had been cancelled or paid,

   and 163 Bonds had been paid, resulting in a breach ratio of 38%. See RLI UF ¶ 162.

          208.    Thus, the ratio of bonds paid has increased, over the last 15 months, from 38% at

   the time of the second preliminary injunction hearing to 47% currently. See also Ex. 5 at 195:21–

   197:5 (“It’s [the bond breach rate] definitely increased, yes.”).

          209.    RLI’s current exposure on the Bonds is approximately $22 million. See Ex. 3 at

   296:5–6; Ex. 10 at 125:13–16.

   EE.    RLI Has Incurred Significant Damages Which Continue to Accrue

          210.    RLI has incurred significant damages which continue to accrue, including attorneys’

   fees and other legal costs and invoices principally incurred in enforcing its rights under the

   Indemnity Agreement in an amount of $2,790,443.64. See Itemized Statement ¶ 8.
                                                    48
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 49 of 50 Pageid#: 7506




   FF.    Nexus’ Breach of Good Faith Claims and Damages

          211.    Nexus contends that RLI breached the implied duty by (i) issuing broad demands

   for access to books, records and accounts, in the absence of a confidentiality agreement; (ii)

   refusing to grant Nexus blanket authority to submit appeals and disputes of Bond Breach Notices

   and Bond Breach Invoices and, instead, paying Bond Breach Invoices before Nexus unilaterally

   and erroneously considered them to be “finally due”; and (iii) issuing demands for various amounts

   of collateral security between February 2016 and March 2017.

          212.    On March 3, 2020, Nexus disclosed the following three categories of claimed

   damages: (i) an estimated $3 million in reputational damage; (ii) an estimated $2 million in

   attorney’s fees litigating confidentiality issues; and (iii) an estimated $2.5 million in bond breaches

   paid on RLI invoices. Nexus has not produced any meaningful calculations or supporting

   documents substantiating these newly claimed categories and amounts, but admits that it has no

   other damages. See supra.

          213.    Nexus cannot identify any contractual or statutory basis for claiming attorney’s fees.

   See Ex. 4 at 407:20–408:10.

          214.    Nexus concedes it has no evidence and has conducted no related analysis that would

   substantiate that any alleged variance in breach rates between RLI Bonds and bonds from other

   sureties is, in fact, attributable to anything RLI did or did not do. See Ex. 4 at 442:19–443:3.

          215.    Nexus’ calculation of its program-wide breach rate is materially different than the

   calculation RLI has employed to determine the RLI Bond breach rate, upon which Nexus relies.

   See Ex. 4 at 113:1–114:8.

          216.    Nexus’ breach rate damages estimation presumes, without any supporting analysis

   or documentation, that $2.5 million of the $3.2 million paid on RLI Bonds would have been saved



                                                     49
Case 5:18-cv-00066-MFU-JCH Document 428 Filed 03/13/20 Page 50 of 50 Pageid#: 7507




   if RLI had not denied Nexus’ blanket request for authority to appeal or dispute claims. See Ex. 4

   at 431:11–15; 442:19–443:3.

          217.      Nexus’ reputational damages estimate is not based on any calculation or

   substantiating documentation. See Ex. 4 at 438:14–21; 442:14–18.

          218.      Nexus cannot identify documents or specific bond files substantiating its claims

   regarding successful appeal rates and specific results, either as to RLI or program wide. See Ex.

   4 at 186:8–20.

          219.      Nexus further admits that RLI, not Nexus, had the sole and exclusive right under

   the Indemnity Agreement to determine whether to pay or appeal any Bond breaches. Ex. 3 at

   424:11–15; 448:19–449:8.




                                                   50
